DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7, and 9 are objected to because of the following informalities:
In claim 1, “forgoing” should read “foregoing”.
In claim 6, “reboot;;” should read “reboot;”.
In claim 7, “The method of claim 6” should read “The system of claim 6”.
In claim 9, “The system of claim 1” should read “The system of claim 6”.
For the purpose of this examination, the examiner presumes that claims 7 and 9 each reads “The system of claim 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim(s) 6-9, the claimed system has been read in view of applicant's specification (firmware module, [0002]). The claimed apparatus appears to include elements which could be 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “using the setting unit to set a first number of reboot of a host electronic device that is installed with an operating system” in combination with “establishing an agent executor of the test execution unit and an agent executor of the restart aborting unit in the operating system of the host electronic device”, “letting the agent executor of the test execution unit to reboot the host electronic device, so as to execute at least one compatibility test for the operating system of the host electronic device during at least one reboot procedure”, “using the compatibility determination unit to produce a compatibility verifying table for recording at least one compatibility test result” and “repeatedly executing the foregoing steps (4) and (5) until an amount of reboot times of the host electronic device reaches to the second number of reboot”, as outlined in independent claim 1.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113